Citation Nr: 1007578	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision in which the RO denied 
the Veteran's claim for service connection for a right knee 
disability.  In December 2002, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2004, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) later 
that same month.

In April 2005, the Veteran testified during a Board video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In August 2005, the Board denied the appellant's claim for 
service connection for a right knee disability.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, the 
Court granted a Joint Motion for Remand (Joint Motion) filed 
by representatives for both parties, vacating the Board's 
decision, and remanding the claim on appeal to the Board for 
further proceedings consistent with the Joint Motion.

In May 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the 
AMC continued the denial of the claim (as reflected in an 
August 2009 supplemental SOC (SSOC)) and returned the matter 
on appeal to the Board for further consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran has asserted that he suffered a 
right knee injury during service, and that a cast was 
subsequently placed on his right leg from the ankle to the 
hip, no chronic right knee disability was shown in service.  

3.  There are no specific complaints of continuity of any 
right knee symptoms post service, there was no treatment for 
or documentation of any chronic right knee disability for 
many years after service, and the only medical opinion on the 
question of whether there exists a medical nexus between 
current right knee disability assessed as osteoarthritis and 
the Veteran's service tends to weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2002 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The November 2002 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the September 2002 letter.  

Post rating, a May 2007 letter provided the Veteran with 
information pertaining to VA's he assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the May 2007 letter, and 
opportunity for the Veteran to respond, the August 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the report of the July 2009 VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's April 2005 
Board hearing, along with various written statements provided 
by the Veteran and by his representative, on his behalf.  

The Board also finds (as discussed in more detail below, that 
the RO has substantially complied with the Board's prior 
remand (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), and that no 
additional RO action to further develop the records in 
connection with this claim, prior to appellate consideration, 
is required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Background

The Veteran's service treatment records reflect no 
complaints, findings or diagnoses pertinent to the right 
knee, and no specific reference to right knee injury.  The 
report of December 1966 separation examination reflects that 
the Veteran's lower extremities were assessed as normal.  On 
his Report of Medical History, dated that same month, the 
Veteran denied a trick or locked knee, arthritis, and swollen 
or painful joints.

In connection with his August 2002 claim, the Veteran 
indicated that, while in service, he was playing softball and 
was sliding into base when his spike caught the base, and his 
knee twisted, tearing the ligaments in his knee.  He was 
treated on base.

Records received from the Durham VA Medical Center (VAMC), 
dated from August 1976 to January 1979, and from July 1991 to 
August 2002, include an April 1998 physician's report that 
notes the Veteran's complaint of pain in his legs and feet, 
with discomfort that extended halfway to his knees 
bilaterally; the assessment was, inter alia, diabetes 
mellitus, and possible diabetic neuropathy.  Subsequent 
records dated from June 1998 to May 1999 note the Veteran's 
report of continued pain in his lower legs and feet, as well 
as an ongoing assessment of peripheral neuropathy and 
diabetic neuropathy.  A June 2002 report reflects a complaint 
of pain and swelling in the right knee, and an impression of 
diabetic peripheral neuropathy; also noted was that in April 
2002, the Veteran had sustained a right knee injury while 
utilizing an exercise machine and that treatment for this 
problem had been beneficial.  An August 2002 notation 
reflects that the Veteran reported still having some knee 
pain following the above April 2002 incident.  At this time, 
the Veteran reported a history of having torn ligaments in 
1965, which were treated with a long leg cast for six weeks 
while in service.

A January 1999 physician's report from North Carolina 
Disability Determination Services notes that the Veteran had 
been a diabetic for at least 10 years, and that the Veteran 
complained of severe pain in the lower legs that was 
currently being treated with prescription medication.  The 
Veteran reported having a significant amount of pain, 
cramping, and numbness and tingling in his legs that affected 
his ability to walk or stand for prolonged periods of time.  
A physical examination revealed good pulsations in the 
femoral, popliteal and dorsalis pedis.  The extremities were 
symmetrical.  Phalanges were normal.  Range of motion in the 
knees bilaterally was of extension to 150 degrees.  Ankle 
rotation was normal.  Neurologically, the lower extremities 
showed decreased sensation to pressure on the dorsal across 
the toes, and on the soles of the feet across the metatarsal, 
as well as the heel.  Deep tendon reflexes were 2+ and equal.  
Gait and balance was normal, and Romberg was absent.  The 
Veteran could squat and rise.  Strength was 5/5.  The 
impression was of diabetes mellitus with mononeuropathy.

In a November 2002 rating decision, the RO denied the claim 
for service connection for a right knee disability, and the 
Veteran perfected an appeal of that denial.  In his December 
2002 NOD, the Veteran alleged that when he injured his right 
knee in service, he tore the ligaments inside of the knee.  
He further stated that he was required to wear a full cast on 
his right leg from his ankle to the hip, and that he was 
treated for this injury in service for a total period of 
approximately six weeks.  The Veteran also contended that the 
recent April 2002 incident in which he injured his right knee 
on exercise equipment was not the first instance on which he 
had sustained a knee injury, but rather that it involved the 
aggravation of his existing injury from service.

A copy of a May 1965 handwritten letter from the Veteran to a 
family member during his active service, received at the RO 
in August 2003, notes the Veteran's account of having 
recently injured his leg during a softball game at Fort 
Jackson, in South Carolina.  The Veteran stated that he 
received treatment at a military hospital immediately 
following the injury, where his leg was placed in a cast, and 
that he was scheduled for another appointment at this 
hospital within the next few days to have the cast removed.  
In a subsequent May 1965 letter from the Veteran, dated one 
week later, the Veteran stated that he was concerned whether 
he could pass an upcoming physical fitness test because of 
his "bad leg."  He further related that his leg was now out 
of a cast and that he was "doing fine."

In his May 2004 substantive appeal, the Veteran complained of 
ongoing flare-ups of pain in the right knee since 2002, and 
stated that he needed to wear a short leg brace and to use a 
cane because of his right knee condition.

During the April 2005 hearing, the Veteran testified that he 
injured his right knee in service during a recreational 
softball game, and that he severely tore the ligaments and 
tendons on the inside of the right knee.  He further stated 
that his treating physicians in service placed a cast on his 
right leg from the ankle to the hip, and that the cast was 
removed just prior to his completion of a physical fitness 
test.  According to the Veteran, he first began to experience 
right knee problems following discharge from service 
approximately four years ago, consisting of pain and swelling 
in the knee.  He indicated that his treating physicians had 
determined that his knee problem did not appear to involve 
arthritis.  The Veteran also stated that walking and standing 
precipitated his knee pain, and that at times he received 
cortisone shots at the Durham VAMC to alleviate the pain.

On July 2009 VA examination, the examiner indicated that the 
claims file was reviewed, and the report of examination 
reflects consideration of the Veteran's assertions and 
complaints.  In describing his in-service injury, the Veteran 
indicated that he  was helped up from the ground and able to 
return to the softball game, but that he was unable to walk 
or run normally.  The next morning, his knee was extremely 
swollen.  He was sent to the hospital.  The Veteran could not 
remember if x-rays were taken.  He reportedly was told that 
he was going into traction, but he refused this.  He was 
given a cast, which was how he completed basic training.  The 
cast was removed right before his physical training test, 
which he completed.  He had no other treatment and was not 
limited from duty or activity due to his knee after this 
event.

The Veteran then report that, in 2002, he had sudden swelling 
of the knee and pain without injury or preceding event.  The 
examiner noted that there were no service treatment records 
with regard to the knee.  The examiner then indicated that 
the service letters written by the Veteran had been reviewed.

The report of examination reflects the examiner review and 
discussion of the Veteran's prior medical records.  As noted, 
an April 2002 VA record reveals that the Veteran noted right 
knee pain, which had existed in the past but developed over 
the weekend without rapidly subsiding.  X-rays revealed a 
normal right knee.  A June 2002 record shows that the Veteran 
reported original trauma to his right knee in 1965.  The 
examiner noted that Veteran had absolutely no problems with 
his knee for the next 37 years, until three months prior, at 
which time the assessment was resolving inflammatory process 
of the right knee, possibly a ligament sprain, more likely a 
cartilaginous shear injury.

The examiner noted that a July 2009 x-ray, taken in 
conjunction with the examination, revealed mild medial 
compartment narrowing; otherwise, it was an unremarkable 
examination.  Currently, the examiner diagnosed mild medial 
compartment osteoarthritis of the right knee.  The examiner 
noted that the evidence suggested that the Veteran did have a 
significant right knee injury in 1965 and that it was likely 
casted for six weeks.  The examiner described this as cute 
injury, for which there was no evidence to suggest was now 
connected to his present diagnosis.  The examiner noted that 
the Veteran did not report right knee pain until 2002.  The 
history, physical examination, and present evidence suggest 
an acute injury occurred in 1965 without evidence of 
chronicity.  The examiner indicated that he could not state 
that the Veteran's present right knee condition was secondary 
to his right knee injury without resorting to speculation, 
and that the evidence was insufficient to suggest direct 
cause, indirect cause, or of an outcome related to chronicity 
or aggravation.  The examiner also noted that the gap of 
reported symptoms or medical evidence of right knee pain for 
nearly 40 years makes a connection suspect.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309..  Also, while 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the claim for service connection in light of the 
above, the Board finds that the claim for service connection 
must be denied..

The above-cited evidence clearly reflects that no findings 
pertinent to right knee problems, injury or treatment was 
documented in the Veteran's service treatment records.  That 
notwithstanding, the Veteran has testified, and has presented 
contemporaneous evidence-purportedly, a copy of a 1965 
letter to a relative-indicating that he suffered a right 
knee injury playing softball, and that a cast was 
subsequently placed on his right leg from the ankle to the 
hip.  

The Board notes that the Veteran is competent to report on 
matters observed or within his or her personal knowledge, 
such as his asserted right knee injury and subsequent 
treatment.  See. e. g.,  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However,  such assertions must be weighed against 
medical and other pertinent evidence.  Cf. Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In this case, even if the Board was to accept as credible the 
Veteran's account of his in-service injury and subsequent 
treatment-which, as discussed in more detail below, the July 
2009 VA examiner apparently did-the record would still 
present no basis for allowance of the claim for service 
connection.  Despite the Veteran's assertions as to in-
service  injury and treatment, his lower extremities were 
assessed as normal at separation, and he then denied any 
significant symptoms pertinent to the right knee.

There also is no evidence or allegation of continuity of 
right knee symptoms post service.  In fact, by the Veteran's 
own admission, after his in-service experiences, he only 
began to again experience right knee problems in the early 
2000's.  Moreover, the first suggestion of any chronic right 
knee disability (which, as noted by the July 2998 examiner, 
was  then assessed as a resolving an mflammatory process of 
the right knee ) was not documented until early 2009, more 
than forty years after separation from service.  Similarly, 
the first X-ray evidence of arthritis was not until July 
2009, clearly well outside the one-year period for 
establishing service connection for arthritis on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that 
the passage of many years between discharge from active 
service and documentation of a claimed disability is a factor 
that tends to weigh against any claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).

Furthermore, the only competent opinion of record to address 
the question of etiology of current right disability is not 
supportive of the claim.  While the July 2009 examiner did 
not definitely rule out a relationship between the asserted 
in-service knee injury and diagnosed osteoarthritis, and 
indicated that she could not find that the current disability 
was related to an in-service injury without resorting to 
speculation, collectively, her other comments-to 
particularly include that the Veteran's in-service injury was 
acute, that there is no evidence to suggest that the in-
service injury was connected to the Veteran's present right 
knee disability, and that the gap of reported symptoms or 
medical evidence of right knee pain for nearly 40 years makes 
a connection "suspect"-clearly  tend to weigh against the 
claim.  

As the July 2009 examiner's opinion was based on both 
examination of the Veteran and full consideration of his 
documented medical history and assertions, the Board accepts 
this opinion as probative of the medical nexus question.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding 
that the credibility and weight to be attached to medical 
opinions are within the province of the Board).  Moreover, 
given the complete and thorough examination and consideration 
of pertinent evidence, the fact that the examination was 
conducted by a physician's assistant (and not a physician, as 
requested in the prior remand), does not render the opinion 
inadequate. 

In short, the only competent, probative opinion on the 
medical nexus question does not support the claim, and the 
neither the Veteran nor his representative has presented or 
identified any existing, contrary medical opinion-i.e., one 
that, in fact, supports the claim for service connection.   

Furthermore, as for any direct assertions by the Veteran 
and/or his representative that there exists a medical nexus 
between current right knee disability and service, the Board 
finds that such assertions provide no basis for allowance of 
the claim.  As indicated above, this claim turns on the 
medical matter of whether there exists a relationship between 
current right knee disability and service-a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
his representative are not shown to be other than laypersons 
without appropriate medical training and expertise, neither 
is competent to render a probative (persuasive) opinion on 
such a medical matter.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As the lay 
assertions in this regard have no probative value, the 
Veteran can neither support his claim, nor controvert the 
comments of the July 2009 examiner on the basis of lay 
assertions, alone..

For all the foregoing reasons, the Board finds that the claim 
for service connection for a right knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


